Title: From Thomas Jefferson to Carlos IV, King of Spain, 12 October 1804
From: Jefferson, Thomas
To: Carlos IV, King of Spain


               
                  Great and Good Friend,

               
               Charles Pinckney who for some time past has resided with you as the Minister Plenipotentiary of the United States, having desired to return to America, we have yielded to his request. He will accordingly take his leave of you, embracing that occasion to assure you of our friendship and sincere desire to preserve and strengthen the harmony and good understanding so happily subsisting between the two nations, and which will be further manifested by his Successor. We are persuaded that he will do this in the manner most expressive of these sentiments and of the respect and sincerity with which they are offered.
               We pray God to keep you Great and Good Friend under his holy protection.
               Written at the City of Washington the Twelfth day of October in the year of our Lord one thousand Eight hundred and four.
               
                  
                     Th: Jefferson
                  
               
            